DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5,6,11-14,16,17,18,20,21,23,24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 9 is confusing, as this line recites a “threaded outer surface”, which appears to be the same element as the “threaded outer surface” in line 7.  It is recommended in line 9, “a threaded outer surface” be changed to –said threaded outer surface--.
In claim 6, lines 1 and 3, “the cap” should be –said at least one cap—to agree with the previous recitation in claim 5.

              In claim 12, line 6, “said cap” should be –said at least one cap—to agree with the previous recitation in line 4.
In claim 12, line 8, “prosthesis threaded seat” should be –threaded seat--.
In claim 12, line 9 is confusing, as this line recites a “threaded outer surface”, which appears to be the same element as the “threaded outer prosthesis contact surface” in line 6.  It is recommended in line 9, “a threaded outer surface” be changed to –said threaded outer prosthesis contact surface--.
In claim 13, line 2, “prosthesis thread” should be –threaded--.
In claim 14, line 1, “said cap” should be –said at least one cap—to agree with the previous recitation in claim 12.
In claim 17, line 1, “said cap” should be –said at least one cap—to agree with the previous recitation in claim 12.
In claim 17, lines 4/5, “said cap” should be –said at least one cap—to agree with the previous recitation in claim 12.
In claim 17, lines 3 and 4 are confusing.  It appears that the limitation of the “internal seat complimentary shaped…” has previously been recited in claim 12, and thus appears to be redundant.  This could be fixed by changing “an” to –said—in line 4 of claim 17.
In claim 18, line 10 is confusing, as this line recites a “threaded outer surface”, which appears to be the same element as the “threaded prosthesis contact surface” in line 6.  It is recommended that line 10 be amended to recite –body having said threaded prosthesis contact surface on an outer portion thereof and an internal seat shaped complimentary with--.
In claim 24, lines 4 and 5 are confusing.  It appears that the limitation of the “internal seat complimentary shaped…” has previously been recited in claim 18, and thus appears to be redundant.  This could be fixed by changing “an” to –said—in line 4 of claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,11-14,16-18,20,21,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al 4756689 (previously cited) in view of Mullaly et al 20140162211 (previously cited).
With regard to claims 5,12,18, Lundgren et al discloses a removable prosthesis (fig. 4) of the type which can be anchored to one or more implants which consist of an artificial root and an abutment, the removable prosthesis comprising at least one cap 23 which is configured to be inserted into a prosthesis 27 to be fitted on an abutment 1, the at least one cap 23 configured to define a stable but removable (the cap 23 can be removed by unscrewing the screw 4) constraint which permits detachment of the prosthesis from the abutment, the at least one cap 23 comprises a single body (cap 23 is a single piece) provided with a threaded outer surface 26 and an internal seat 25.
The internal seat 25 of Lundgren et al is not disclosed as being shaped complimentarily with respect to a tool used to unscrew and tighten the at least one cap from/into the prosthesis to which the at least one cap is associated.  It is noted, however, that Lundgren et al clearly disclose that the cap 23 is threaded into the prosthesis 27.  See col. 5, lines 55-61.

It would have been obvious to one skilled in the art to include an internal seat that is shaped complimentarily with respect to a tool that is used for tightening/unscrewing, with the Lundgren et al cap, in view of the teaching of Mullaly et al that such a seat allows for use of a tightening/unscrewing tool with a threaded piece in a dental restoration system.

With regard to claims 6,14,17,21,24 note that the cap 23 of Lundgren et al is provided with an internal frusto-conical cavity (see internal sloped surface below section 25, in figure 4), which could be used to receive a corresponding frusto-conical portion presented from an abutment.

With regard to claims 11,16,23, the internal seat of Lundgren et al/Mullaly et al has a hexagonal cross section (see fig. 26 and paragraph 105 of Mullaly et al).

With regard to claims 13 and 20, note that the threaded outer surface of the cap 23 of Lundgren et al/Mullaly et al is configured to directly engage the threaded seat of the prosthesis 27.  See fig. 4 of Lundgren et al.

Response to Arguments
Applicant’s arguments with respect to claims 5,6,11-14,16-18,20,21,23,24 have been considered but are moot in view of the new grounds of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772